    Case 2:19-cv-14373-JMV-MF Document 1 Filed 06/27/19 Page 1 of 10 PageID: 1



KROVATIN KLINGEMAN LLC
Gerald Krovatin, Esq. (Attorney No. 024351977)
Helen A. Nau, Esq. (Attorney No. 030181993)
60 Park Place, Suite 1100
Newark, New Jersey 07102
(973) 424-9777
Attorneys for Plaintiff

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


LISA A. GRATTAN,
                                                        Civil Action No.:
               Plaintiff,

    vs.                                                               Civil Action

DAVID A. HANDLER;
and DAVID A. HANDLER, P.C.,                            COMPLAINT AND JURY DEMAND

               Defendants.



              LISA A. GRATTAN, residing in the City of Summit, County of Union, State of
New Jersey by way of her Complaint against the Defendants, alleges and says:

                                   NATURE OF ACTION

               1. This is an action for damages and declaratory and injunctive relief against
Defendants David A. Handler, individually, and David A. Handler P.C. ("Defendants") for legal
malpractice and breach of fiduciary duties.

                                          PARTIES

              2. Plaintiff is a citizen of the State of New Jersey.

              3. Upon information and belief, David A. Handler is a citizen of the State of
Illinois.


              4. Upon information and belief, Defendant David A. Handler, P.C., is a
    Case 2:19-cv-14373-JMV-MF Document 1 Filed 06/27/19 Page 2 of 10 PageID: 2



 Professional Corporation incorporated in the State of Illinois with its principal place of business
 in that State.


                  5. Robert F. Moriarty ("Bob Moriarty"), non-party, is the estranged husband of
 Plaintiff.

                  6. Mary Eileen Moriarty ("Eileen Moriarty"), non-party, is the mother of Bob and
 Tim Moriarty.

                  7. Timothy Moriarty ("Tim Moriarty"), non-party, is the brother of Bob Moriarty
and a son of Eileen Moriarty.

                                  JURISDICTION AND VENUE

                  8. By reason of the foregoing, this Court has diversity jurisdiction over this
action pursuant to 28 U.S.C. § 1332 (a)(1).

                  9. Pursuant to 28 U.S.C. § 1332(a), the amount in controversy exceeds the sum
or value of $75,000, exclusive of interest and costs.

                  10. Venue is proper in this District under 28 U.S.C. § 1391(a), because the
services provided by Defendants were performed by the parties in part within this District and the
matter in controversy primarily occurred in this District.
                                   GENERAL ALLEGATIONS

                  11. In or about January 6,2011, Plaintiff engaged Defendants to provide legal
services to her jointly with her now estranged husband. Bob Moriarty.

                  12. In connection with their joint representation, Defendants' duty of loyalty
to Plaintiff and Bob Moriarty was to be undivided and equal.

                  13. During the relevant time frame, Defendants also provided legal services to
Eileen Moriarty, including estate planning services.


                                                2
    Case 2:19-cv-14373-JMV-MF Document 1 Filed 06/27/19 Page 3 of 10 PageID: 3



                 14. Eileen Moriarty is 88 years old and is the surviving spouse and an heir of
 the estate of her late husband, Don Moriarty.

                 15. Bob and Tim IVtoriarty are the principal owners of Twin Oaks, L.P., which
 manages two investment funds, Oaktop Capital Management I, L.P. and Oaktop Capital
 Management II, L.P., and which manages and invests their mother's assets and non-family member
 assets.


                16. Bob and Tim Moriarty are co-trustees of the Mary Eileen Moriarty
Revocable Tmst.

                17. Over time, Eileen Moriarty's physical and mental health has declined to the

point that she presently is, and has been for some time, physically and mentally incompetent. She
requires 24-hour care, and lacks the mental capacity to make basic decisions about her life,
including decisions about her financial affairs.

                18. Over time, Bob and Tim Moriarty have exercised increasingly greater

control over their mother's financial affairs to the point that they now exercise complete control
over her affairs, and have made significant financial decisions and commitments on her behalf.
                19. During the relevant time frame, Defendants provided legal advice and
services, including estate planning services, to Eileen Moriarty, and to Plaintiff and Bob Moriarty,
that favored Bob Moriarty, and were detrimental to Plaintiffs interests.

               20. During the course of their concurrent representation of Plaintiff and Bob
Moriarty, Defendants communicated with Bob Moriarty without communicating the same
infonnation to Plaintiff, did not disclose material information to Plaintiff, which impacted Plaintiff,

and engaged in unauthorized communications with a third-party.

               21. In or about January 2011, Bob Moriarty, with Defendants' assistance,


                                                   3
    Case 2:19-cv-14373-JMV-MF Document 1 Filed 06/27/19 Page 4 of 10 PageID: 4



 created a $3 million line of credit with his mother, Eileen Moriarty, pursuant to which he and
 Plaintiff borrowed money from his mother at a favorable interest rate for the purpose of purchasing
 a lot and building a summer home in Cutchogue, Long Island. Bob assured Plaintiff that the $3
 million debt would be paid off in quarterly payments of at least $250,000.00.
               22. On or about October 28, 2011, the line of credit was increased by $4.5
million with Defendants' assistance and without Plaintiffs knowledge or consent, and Plaintiffs
signature on the increased line of credit instrument was forged.

               23. The increased line of credit agreement contains a document identifier
indicating that it was prepared by, or at least electronically stored by Defendants' law firm, yet a
copy of the document was not sent to Plaintiff by Defendants in or about October 2011.
                24. Defendants knew or should have known that Plaintiffs signature on the
increased line of credit agreement was forged.

                25. Similarly, in 2012, Plaintiff and Bob Moriarty borrowed approximately
$915,000 in the form of a three year mortgage with his mother Eileen, at a favorable interest rate,
secured by their marital home in Summit with Bob's assurance that they would make regular
payments on the loan and pay it off in three years.

                26. However, at the end of the three year term, on or about February 26, 2015,
Bob Moriarty, with Defendants' assistance, arranged to pay off the balance of the mortgage loan
and take a new loan, without Plaintiffs knowledge and consent, for the same amount from his
mother secured by a mortgage on Plaintiffs marital residence.

               27. Defendants did not communicate with Plaintiff about the 2015 mortgage or
send her any of the 2015 mortgage documents despite their involvement with the transaction.




                                                 4
    Case 2:19-cv-14373-JMV-MF Document 1 Filed 06/27/19 Page 5 of 10 PageID: 5



                   28. Instead, Plaintiffs signature on the 2015 note and mortgage was forged and
 Defendants knew or should have known that Plaintiffs signature was a forgery.
                29. Unbeknownst to Plaintiff, the two forged debt instmments caused her to
 incur millions of dollars of additional debt.

                30. Defendants failed to communicate with Plaintiff in connection with both

 forged debt instruments and communicated only with Bob Moriarty and Tim Moriarty, excluding
 Plaintiff from the communications. Thus, Plaintiff was unaware of the debt incurred.

                31. By email dated April 8, 2016, Defendants advised Plaintiff that it no longer
 made sense to represent Plaintiff and Bob Moriarty jointly, and Defendants sought Plaintiffs
confirmation that she did not object to Defendants continuing to represent and to provide legal
services to Bob Moriarty only.

               32. By email dated April 8, 2016, Plaintiff refused to consent to Defendants'
continued representation of Bob Moriarty separately and reminded Defendants of their continuing
fiduciary duty to her.

               33. By letter dated May 18, 2016, Defendants advised Plaintiff and Bob
Moriarty that they were withdrawing from their representation of Plaintiff and Bob Moriarty in
connection with their personal estate planning matters, and indicated that one or both of them could
re-hire them if the other consented.

               34. Plaintiff refused to consent to Defendants continuing to represent Bob
Moriarty solely.

               35. Notwithstanding the emails and the letter. Defendants continued to provide
legal advice and counseling to Bob Moriarty separately afiter the termination of their joint
representation and after he was estranged from Plaintiff.


                                                 5
    Case 2:19-cv-14373-JMV-MF Document 1 Filed 06/27/19 Page 6 of 10 PageID: 6



                  36. After the termination of Defendants' joint representation of Plaintiff and
 Bob Moriarty in 2016, Plaintiff made repeated requests to Defendants and their law firm for her
 complete file.

                  37. To date. Defendants have not produced a copy of her complete file to
 Plaintiff.

                38. The forged loan documents were not among the documents originally
 produced by Defendants and their law firm pursuant to Plaintiffs repeated requests.
                39. Only when Plaintiff requested those specific documents (which she only
 learned of through Defendants' emails that referred to them), did Defendants then produce copies
 of them to Plaintiff.

                40. Bob Moriarty, with Defendants' expert advice and assistance in his pending
divorce action with Plaintiff, seeks to categorize certain assets and income generated by his
business during the marriage as exempt assets, in order to remove assets and income from the
marital estate, to Plaintiffs detriment.

               41. With Defendants' expert advice and assistance, Bob ]V[oriarty is taking the
position that the vast majority of marital assets and income are exempt from equitable distribution,
and taking other positions directly adverse to Plaintiffs interests.
               42. As a result of Defendants' support and coaching of Bob's divorce position,
Plaintiff has incurred millions of dollars in legal fees in Union County's oldest divorce action, as
well as other personal damages.

               43. Defendants had a duty to disclose to Plaintiff that their concurrent
representation ofEileen Moriarty, Bob Moriarty and the Twin Oaks business, as well as Plaintiff,
created foreseeable risks to Plaintiff in the event of divorce, and Defendants should have advised


                                                6
    Case 2:19-cv-14373-JMV-MF Document 1 Filed 06/27/19 Page 7 of 10 PageID: 7



 Plaintiff to retain independent counsel to represent her interests.
                44. Defendants did not disclose to Plaintiff the fact that their advice and counsel

 to Eileen, Bob and Tim Moriarty benefitted them at Plaintiffs expense and thereby deprived
 Plaintiff of her right and opportunity to retain independent counsel to protect her then current and
 future interest in marital assets and income.

                45. Among other things, in answers to interrogatories in the pending divorce
 action, Bob Moriarty has named Defendants as his expert witness on matters pertaining to the
characterization of marital assets, income, and trust and estate issues, and, with Defendants' expert
advice and assistance, is taking the position that the vast majority of marital assets and income are
exempt from equitable distribution, directly contrary and adverse to Plaintiffs interests.
                46. During the pendency of Plaintiffs divorce action, Defendants have
communicated with Bob Moriarty's divorce counsel and with Bob Moriarty regarding the divorce
and Plaintiffs discovery demands in the divorce action, to Plaintiffs detriment.
                                            Count One

     (Professional Negligence and Breach of Fiduciary Duties - Attorney Malpractice)
               47. Plaintiff repeats and re-alleges the allegations contained in paragraphs 1
through 46 as if fully set forth herein.

               48. At all relevant times, upon information and belief, the Defendant David
Handler was an attorney duly licensed to practice law in the State of Illinois, but was not duly
licensed, or otherwise authorized to practice law in the State of New Jersey.

               49. From on or about January 6, 2011, Defendants provided legal services,
advice and representation to Plaintiff in New Jersey.

               50. Defendants deviated from the standard of care practiced by attorneys in their


                                                 7
  Case 2:19-cv-14373-JMV-MF Document 1 Filed 06/27/19 Page 8 of 10 PageID: 8



field of practice and breached their fiduciary duty of care and their duty of loyalty to Plaintiff by,
among other things:

               (a) representing Plaintiff as well as Bob Moriarty knowing that Defendants had a
       concurrent conflict of interest, as defined in the New Jersey Rules of Professional Conduct
       ("RFC") 1.7;

               (b) continuing to represent Bob Moriarty in the same or substantially related matter

       in which they represented Plaintiff knowing that Bob Moriarty's interests were and are
       materially adverse to Plaintiffs interests, as defined in RPC 1.9;

               (c) providing legal advice and services in connection with the estate planning for
       Eileen Moriarty, Bob Moriarty and Plaintiff that favored Bob Moriarty, at the expense and
       contrary to the best interests of Plaintiff;

              (d) communicating with Bob Moriarty confidentially, and not disclosing material
      infonnation to Plaintiff, including not disclosing to her the increased liability on the line of
      credit and the 2015 mortgage on the marital home, including the fact that Plaintiffs
      signature was forged on both debt instmments;

              (e) continuing to represent Bob Moriarty and to provide legal advice and counsel
      to him after he was estranged from Plaintiff, and after Plaintiff did not consent to
      Defendants continued representation of him;

              (f) serving as Bob Moriarty's expert witness in his divorce action with Plaintiff on
      the issue of what constitutes exempt assets and income from the marital estate, to the
      detriment of Plaintiff s interest in equitable distribution;

              (g) failing to provide timely and complete responses to Plaintiffs demands for
      release of her complete file; and


                                                 8
    Case 2:19-cv-14373-JMV-MF Document 1 Filed 06/27/19 Page 9 of 10 PageID: 9



                 (h) all of the other acts, omissions, and conduct set forth herein.

                 51. Defendants' breaches of their duty to Plaintiff were substantial factors in
  causing injury to Plaintiff.

                 52. As a result of Defendants' conduct, Plaintiff has been damaged.

                 WHEREFORE Plaintiff demands judgment against the Defendants jointly and
 severally:

                 (a) For compensatory, consequential and punitive damages;
                 (b) Declaring that Defendants have breached their fiduciary duties, including
         their duty of loyalty, to Plaintiff;

                (c) Enjoining Defendants from continuing to provide legal services, advice
         and counsel to Bob Moriarty in the same or substantially similar matters in which
         Defendants represented Plaintiff;

                (d) Enjoining Defendants from serving as an expert witness for Bob Moriarty
        in his pending divorce action with Plaintiff;

                (e) For legal fees and costs in this action; and

                (f) For such other and further relief as the Court may deem just.

                                                        KROVATIN KLINGEMAN LLC
                                                        60 Park Place, Suite 1100
                                                        Newark, New Jersey 07102
                                                        (973) 424-9777
                                                        Attorneys for Plaintiff

                                                           s/ Gerald Krovatin
                                                         gkrovatin@krovatin. com
Dated: June 27, 2019




                                                 9
   Case 2:19-cv-14373-JMV-MF Document 1 Filed 06/27/19 Page 10 of 10 PageID: 10



                                           JURY DEMAND

                 Plaintiff demands a trial by jury as to all issues so triable.

                                                         KROVATIN KLINGEMAN LLC
                                                        60 Park Place, Suite 1100
                                                        Newark, New Jersey 07102
                                                        (973) 424-9777
                                                        Attorneys for Plaintiff

                                                            s/ Gerald Krovatin
                                                          gkrovatin@krovatin.com
 Dated: June 27, 2019




                                  L.Civ.R.11.2 CERTIFICATION

        I hereby certify that the matter involved here, as far as I know, is not the subject of any
 other action pending in any court, nor is it the subject of a pending arbitration or administrative
 proceeding, except that Plaintiff is a party in a pending action in the Superior Court of New Jersey,
 Chancery Division-Family Part, entitled Grattan v. Moriarty, Docket No.: FM-20-1971-16.
                                                        KROVATIN KLINGEMAN LLC
                                                        60 Park Place, Suite 1100
                                                        Newark, New Jersey 07102
                                                        (973) 424-9777
                                                        Attorneys for Plaintiff


                                                           s/ Gerald Krovatin
                                                          gkrovatin@krovatin. com
Dated: June 27, 2019




                                                  10
